This is a purported appeal by the district attorney for the Northern District from an order entered by a single justice of this court granting only part of his application under G. L. c. 233, § 20E (1984 ed.), for immunity for a witness who had invoked her privilege against self-incrimination before a grand jury. Three Justices of this court (Hennessey, C.J., Wilkins, J., and Lynch, J.) are of the opinion that the appeal is properly here (G. L. c. 231, §114 [1984 ed.]) and, in any event, the substantive issues should be addressed by the court pursuant to this court’s powers of general superintendency. Three Justices of this court (Liacos, J., Nolan, J., and O’Connor, J.) are of the opinion that there is no statutory right of appeal from the single justice’s order and that the court may not exercise its general superintendency powers in the circumstances. The single justice (Abrams, J.) is aware of the provision in Mass. R. A. P. 24 (b), 365 Mass. 872 (1974), that permits her participation in the full court’s decision (because of the equal division of her colleagues) but elects in her discretion not to participate in deciding the appeal.

Appeal dismissed.